Citation Nr: 0941547	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  06-31 679A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a right knee disorder, 
to include as secondary to a service-connected left ankle 
fracture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 




INTRODUCTION

The Veteran had active service from July 1980 to January 1992 
and from January 2003 to October 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in San 
Juan, Puerto Rico, denying the claim on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service 
connection for a right knee disorder.  Originally, the 
Veteran claimed that his right knee disorder was secondary to 
his service-connected left ankle fracture.  The Veteran was 
afforded a VA examination of the right knee in September 2005 
in which it was determined that the Veteran's right knee 
disorder was less likely than not related to his service-
connected left ankle disability.  However, in October 2007, 
VA received a statement from the Veteran in which he 
indicated that he would like his claim to be treated as a 
preexisting right knee disorder that was permanently 
aggravated by his active duty.  

For purposes of basic entitlement to service-connection, 38 
U.S.C.A. § 1111 provides that every Veteran shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  For service connection claims involving a 
preexisting injury or disease, 38 U.S.C.A. § 1153 provides 
that a preexisting injury or disease will be considered to 
have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  

The Veteran's VA treatment records suggest that the Veteran 
had a medial meniscus tear of the right knee in 2001.  A June 
2004 in-service treatment record also notes that the Veteran 
underwent surgery on his right knee in 2001.  Therefore, the 
evidence of record suggests that the Veteran had a 
preexisting right knee disorder.  However, while VA has 
obtained the Veteran's service treatment records for his 
period of service from July 1980 to July 1992, it does not 
appear that an attempt has been made by VA to obtain the 
Veteran's service treatment records for his period of active 
service from January 2003 to October 2004.  The record 
indicates that the Veteran has submitted photo copies of 
records he had for his second period of service.  However, 
the record does not contain the Veteran's enlistment 
examination for his second period of active duty, so it is 
not clearly established whether or not the Veteran had a 
preexisting right knee disorder.  VA should obtain the 
Veteran's service treatment records before appellate review 
proceeds.  

Additionally, the RO has not addressed the issue of 
aggravation, and the Veteran has not been afforded a VA 
examination to address this question.  The evidence suggests 
that the Veteran has a right knee disorder that likely 
preexisted his military service.  The records also 
demonstrate that the Veteran suffered a fractured left ankle 
during active duty in March 2003.  There is also evidence 
that while on active duty in June 2004, the Veteran was 
experiencing right knee pain for the last seven to ten days.  
The Veteran was noted to have limited range of motion with 
pain at this time, and a diagnosis of a right knee sprain was 
assigned.  Therefore, the evidence demonstrates that the 
Veteran may have aggravated his right knee disorder during 
his last period of active duty.  

The Veteran has also indicated that he believes that if his 
right knee disorder was not caused by his service-connected 
left ankle disability, then it was at least permanently 
aggravated by his service-connected left ankle disability.  
This claim was not clearly addressed in the Veteran's last VA 
examination in September 2005.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006); 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In the present case, there is evidence suggesting that the 
Veteran's current right knee complaints may be a result of 
aggravation of a preexisting right knee disorder.  As such, 
the Veteran must be given the opportunity to appear for a new 
VA examination before appellate review proceeds.  

Accordingly, the case is REMANDED to the AMC for the 
following action:

1. The Veteran should be informed that he 
may submit any additional evidence he has 
in support of his claim.  The AMC should 
also request service treatment records for 
the Veteran's second period of active duty 
from January 2003 to October 2004.  Once 
these records are obtained they should be 
incorporated into the Veteran's claims 
file.  

2. The Veteran should be scheduled for a 
VA examination for his right knee before 
an appropriate specialist(s).  The 
Veteran's claims file must be made 
available to the examiner for review at 
the time of examination.  All indicated 
tests and studies should be accomplished, 
and all clinical findings should be 
reported in detail and correlated to a 
specific diagnosis(es).  

The examiner should be asked to provide an 
opinion addressing the following 
questions:

(a) If the evidence demonstrates that the 
Veteran's right knee disorder preexisted 
his period of active duty from January 
2003 to October 2004, the examiner should 
opine as to whether it is at least as 
likely as not that the Veteran's right 
knee disorder was permanently aggravated 
by his active military service from 
January 2003 to October 2004.  

(b) The examiner should also opine as to 
whether it is at least as likely as not 
that the Veteran's current right knee 
disorder has been permanently aggravated 
by his service-connected left ankle 
disorder.  

A complete rationale for any opinion 
expressed must be provided.  

3. The AMC should then readjudicate the 
Veteran's claim.  If the benefits sought 
on appeal remain denied, the Veteran and 
his representative should be provided with 
a supplemental statement of the case 
(SSOC), containing notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


